Detailed Action
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 06/10/22 has been fully considered. 

Status of Claims

	Claims 1, 5, 8, 22,55,66,69,100-102,104,176,183, 185,235 and 255-259 were initially pending from the claim set filed 10/24/2019. A new claim set has been filed 06/10/22 in response to the non-final office action mailed 03/11/22. Claims 1, 5, 8 257 and 258 have been canceled and a new claim 260 has been added. Claims 22, 55, 176, 183, 185, 235, 255 and 256 have been amended. As of the new claim set filed 06/10/22, claims 22, 55, 66, 69, 100-102, 104, 176, 183, 185, 235, 255-256, and 259-260 are pending examination. 






Withdrawn rejections/objections

112(a) Rejections
Applicant’s arguments, see pg 2, filed 06/10/22, with respect to the 112(a) rejections have been fully considered and are persuasive.  The rejection of claims 1, 5, 55, 66, 69, 100-102, 104, 176, 185, 235, 255-256, and 257-259 have been withdrawn. 
The withdrawal of this rejection is agreed upon because claims 1, 5, 8, and 257-258 have rendered the arguments for these claims moot. The remaining claims have been amended to rely off of new independent claim 22 and to limit the sequence identity to comprising an assumed 100% identity. This issue satisfies the written description requirement set forth. 

112(b) Rejections
Applicant’s arguments, see pg 2, filed 06/10/22, with respect to the112b rejections have been fully considered and are persuasive.  The rejection of claims 55, 66, 69, 100-102, 104, 176, 183, 185, and 235 have been rendered moot. 
In regards to the rejection of claim 55 under 112(b), claim 55 no longer relies on a canceled claim and now relies on claim 22. Thus, this amendment satisfies the definiteness requirement.
In regards to the rejection of claims 66, 69, 100-102, 104, 176, 183, and 235, the 112b issue was the reliance upon claim 55. With claim 55 properly citing dependence on claim 22 this claim rejection is rendered moot upon amendment. 
In regards to the second rejection of claims 176, 183, 185, and 235, these claims where rejected for citing a “Lag-3 agent” in a fashion that caused an improper antecedent basis. These claims have been amended to cite the term “antibody” instead of agent which has proper antecedent basis with the newly amended claim 22. Therefore, this rejection has been rendered moot upon amendment. 
102(a)1 Rejections
Applicant’s arguments, see pg 2, filed 06/10/22, with respect to the 102(a)1 rejections have been fully considered and are persuasive.  The rejections of claims 1 and 5 have been rendered moot. 
Upon cancelation of these claims, these rejections are now considered moot.
103 Rejections
Applicant’s arguments, see pgs. 2-3, filed 06/10/22, with respect to the rejections of claims 8, 55, 66, 69, 100, 101-102, 104, 176, 183, 185, 235, 257, and 259 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US10836824 herein referred to as US’824 in view of US20150073129 herein referred to as US’129 and in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva.
Upon further inspection of claim 22 it has been found that the scopes of the patent and the scope of the claimed invention do in fact have overlapping material. A new rejection under USC 103 has been provided above. The examiner has erred in pointing out allowable material. As such this action is a non-final. 
The new rejection provided using US’824 (patent), US’129 (copending app), and Silva (NPL) shows that this composition used in the method is obvious over the prior art. The initial notion that this claim was allowable has been further rejected because the framework regions have been found in the prior art in the sources of US’129 and Silva. Thus, a new obviousness rejection has been provided. 
A new rejection has also been provided for Claim 256 as the use of a LAG3 binding antibody has been done in prior art for patients with NSCLC. 

Nonstatutory double patenting
Applicant’s arguments, see pg 3, filed 06/10/22, with respect to the double patenting rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
In a similar scope to the 103 rejections, the examiner has erred in the previous rejections set forth in the previous action. Claim 22 is not allowable over the prior art. A new non-statutory double patenting has been provided below. 

New/Maintained rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 55, 66, 69, 100, 101, 104, 176, 235, 255, and 259-260 are rejected under 35 U.S.C. 103 as being unpatentable over US10836824 herein referred to as US’824 in view of US20150073129 herein referred to as US’129 and in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva. 
US’824, a patent with a priority from US62/111486 of 02/03/15, teaches antibodies directed against Lymphocyte Activation Gene 3 (LAG3). (See title). US’824 teaches that the LAG3 binding agent can be an antibody with a heavy chain comprising SEQ ID NO: 182 and a light chain comprising SEQ ID NO: 88. (See bridging parag. between col. 7 and 8 and col. 6 1st parag.). US’824 teaches that the LAG3 binding agent can be an antibody or antibody fragment and can comprises a heavy chain constant region that is based upon a wild-type IgG1, IgG2 or IgG4 antibodies or variants thereof. (See last parag. col. 11). US’824 teaches that the LAG3 binding agent is preferentially in a composition which can comprise a pharmaceutically acceptable carrier. (See 2nd parag. col. 17). US’824 teaches that the invention can be used to treat cancer in a mammal, which can be human. (See bridging paragraph of col. 17 and col. 18). US’824 teaches that a typical dose of the invention can be in the range of 1µg/kg to 20 mg/kg of body weight. (See bridging parag. of Col. 18 and Col. 19). US’824 teaches that repeated administration of the invention can be repeated over several days or longer, depending on the condition and the treatment can be repeated until a desired suppression of disease symptoms occurs. (See bridging parag. of Col. 18 and Col. 19) US’824 teaches that standard administration of the invention can include parenterally, intravenously or subcutaneously. (See 1st parag. col 19). US’824 teaches that the invention can have a half-life in vivo between about 30 minutes to 45 days. US’824 teaches that the invention can be administered in combination with other agents that inhibit immune checkpoint pathways with examples including PD-1, CTLA4, and TIM-3. (See last parag. col. 20). While US’824 teaches many limitations of the claimed invention, US’824 does not teach the entirety of the structure of the HC and LC of SEQ ID NOs: 21 and 22 respectively. 
US’129 teaches a combination therapy of antibodies against human CSF-1R and PD1. (See title). US’129 teach of the human light chain constant regions (US’129 SEQ ID NO:57) and heavy chain constant regions (US’129 SEQ ID NO: 61). (See [0226] and [0229]). It is noted that, US’129 teaches that the heavy chain constant region a modified IgG4 heavy constant region that has a mutation of S228P. (See [0226]). The following sequence pile ups demonstrate the claimed HC and LC versus the sequences in the prior art. 
Heavy Chain
US10836824         EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
Claimed            EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSS------	114
Claimed            SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSSASTKGP	120
US20150073129      ------------------------------------------------------ASTKGP	6
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	180
US20150073129      SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	66
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	240
US20150073129      SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	126
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	300
US20150073129      PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	186
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	360
US20150073129      TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	246
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	420
US20150073129      CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	306
                                                                               

US10836824         ---------------------	114
Claimed            VMHEALHNHYTQKSLSLSLGK	441
US20150073129      VMHEALHNHYTQKSLSLSLGK	327


Light Chain
US10836824         DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
Claimed            DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRT------	114
Claimed            SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRTVAAPSV	120
US20150073129      ----------------------------------------------------RTVAAPSV	8
                                                                       **      

US10836824         ------------------------------------------------------------	114
Claimed            FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	180
US20150073129      FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	68
                                                                               

US10836824         ---------------------------------------	114
Claimed            SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	219
US20150073129      SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	107


While US’129 teaches these sequences, US’129 does not teach motivation of why one having ordinary skill in the art would select this specific mutant heavy chain constant region out of many alternatives in the art. 
	Silva teaches that S228P mutation prevents in vivo and in vitro IgG4 Fab-arm exchange. (See title). Silva teaches that human immunoglobulin G isotype 4 (IgG4) antibodies (Abs) are potential candidates for immunotherapy when reduced effector functions are desirable. (See abstract). Silva teaches that IgG4 Abs are able to undergo a process known as Fab arm exchange which results in functionally monovalent, bispecific antibodies with unknown specificity and potentially reduced therapeutic efficacy. (See abstract). Silva concludes that this mutation in the core-hinge region alone is sufficient to prevent Fab arm exchange to below the limits of detection of an assay (developed by Silva et al) under all conditions investigated.
	Given the prior art it would be obvious to a person having ordinary skill in the art to combine these sequences together to arrive at the claimed antibody structure. US’824 teaches in particular that LAG3 antibodies are useful in the treatment of cancer, the antibody structure can be an IgG4 subtype, and can comprise the claimed VL and VH regions. One would be motivated to take the constant region sequences of US’129 because Silva teaches that specifically in IgG4 there is potential for reduce therapeutic efficacy because of Fab arm exchange and having the mutant heavy chain constant region with the S228P mutation prevents this Fab arm exchange. One would be motivated to choose the IgG4 subtype over other subtypes because Silva teaches that IgG4 bind poorly to effector molecules which results in in relatively low effector function induction. (See Silva 1st parag. after abstract). 
	Regarding claims 22 and 55, it has been shown that these composition is obvious over the prior art. See above. 
	Regarding claim 66, 69, and 255, US’824 teaches that the composition is preferably a pharmaceutically acceptable composition. (See US’824 col. 17 lines 37-38). US’824 teaches that the invention further provides a method of treating a disorder in a mammal, preferably human, that is responsive to LAG-3 inhibition or neutralization which comprises administering the composition. (See US’824 col. 17 last parag.). Within the disclosure of US’824 many treatment of cancer embodiments exists with overlap to the instant claims like “melanoma” or “Merkel cell carcinoma”. (See US’824 col 18 lines 1-7). The method of administering the LAG3 antibody reads also on method steps of claim 255. 
	Regarding claims 100-102, 104, and 259, US’824 teaches that LAG3 binding agents can be combined with many of the claimed immune checkpoint inhibitors like PD-1 inhibitors. (See last parag. col. 20). Claim 259 requires the administration of the antibody of claim 22 and one or more immune checkpoint inhibitors. These criteria are met in the methods of claim 102 and 104.
	Regarding claims 176, claim 176 is directed to dosing amounts. Claim 176 recites that the claimed antibody of the can be administered 1-5000mg.  While US’824 does not teach this specific dosing amount, US’824 does teach that 1µg/kg – 20mg/kg can be administered. (See last parag. col. 18). This dose range is similar in scope to the claimed range. In the embodiment where a patient weights 100lbs, 200 labs, or 300lbs the patients would weight 45.4 kg, 90.8 kg, and 136.2 kg respectively. 
                
                    100
                     
                    l
                    b
                    s
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                             
                            l
                            b
                             
                        
                    
                    *
                    
                        
                            1
                             
                            k
                            g
                        
                        
                            1000
                            g
                        
                    
                    =
                    45.4
                     
                    k
                    g
                
            
                
                    200
                     
                    l
                    b
                    s
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                             
                            l
                            b
                             
                        
                    
                    *
                    
                        
                            1
                             
                            k
                            g
                        
                        
                            1000
                            g
                        
                    
                    =
                    90.8
                     
                    k
                    g
                
            
                
                    300
                     
                    l
                    b
                    s
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                             
                            l
                            b
                             
                        
                    
                    *
                    
                        
                            1
                             
                            k
                            g
                        
                        
                            1000
                            g
                        
                    
                    =
                    136.2
                     
                    k
                    g
                
            
In the simple embodiment where 1 mg/kg of LAG3 binding antibody is given then the amounts would be 45.4 mg, 90.8 mg, and 136.2 mg for patients weighing 45.4 kg, 90.8 kg, and 136.2kg respectively. These values are with the range of 1-5000mg. 
	Regarding claim 235, US’824 teaches these that administration can be parenterally, intravenously, or subcutaneously. (See col. 19 1st parag.). 
	Regarding claim 260, US’824 teaches the inherent feature of having a KD between 1 pm and about 1µm in the bridging parag. between col. 19 and col. 20. 
Claims 183 and 185 are rejected under 35 U.S.C. 103 as being unpatentable over US10836824 herein referred to as US’824 in view of US20150073129 herein referred to as US’129 and in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva as applied to claim 69 above, and further in view of US20110150892 herein referred to as US’892.
	As discussed above US’824 in combination with US’129 and Silva teach the method of treating cancer using a LAG-3 antibody. This combination of sources is silent to the method of treating comprising administering the LAG-3 antibody once every week-once every eight weeks. 
	US’892 relates to anti-LAG3 antibodies with high affinity. (See US’892 abstract). US’892 also teaches that the LAG-3 antibodies of the invention can be useful to enhance the immune response to cancerous cells. (See US’892 [0303]). US’892 teaches that administration of the antibody can be in an exemplary treatment regime which entails administration once per week to once every 6 months. (See [0291]). US’892 also teaches that the dose of the antibody can range from 0.0001mg/kg-100mg/kg. (See [0291])
	Given the prior art, it would be obvious for a person having ordinary skill in the art to take the administration recommendations of US’892. US’892 uses the LAG3 antibody in a similar method to treat cancer. 
	Regarding claim 183, US’892 teaches that administration of the antibody can be in an exemplary treatment regime which entails administration once per week to once every 6 months. (See [0291])
	Regarding claim 185, US’892 does not discuss using precise amounts in mg as the claim limitation. However, it would be obvious for one having ordinary skill in the art to take this teaching of .0001mg/kg-100mg/kg and apply this range to real world weight values for an individual. In the hypothetical case that a patient weights 100 lbs, 200 lbs., or 300 lbs and receive a dosing of 10mg/kg of LAG3 binding antibody the following amount of drug could be given with the guidance of US’892:
                
                    100
                     
                    l
                    b
                    s
                    .
                     
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                            l
                            b
                        
                    
                    *
                    
                        
                            1
                            k
                            g
                        
                        
                            1000
                             
                            g
                        
                    
                    *
                    
                        
                            10
                             
                            m
                            g
                             
                            L
                            A
                            G
                            3
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    454
                     
                    m
                    g
                     
                    L
                    A
                    G
                    3
                
            
                
                    200
                     
                    l
                    b
                    s
                    .
                     
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                            l
                            b
                        
                    
                    *
                    
                        
                            1
                            k
                            g
                        
                        
                            1000
                             
                            g
                        
                    
                    *
                    
                        
                            10
                             
                            m
                            g
                             
                            L
                            A
                            G
                            3
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    908
                     
                    m
                    g
                     
                    L
                    A
                    G
                    3
                
            
                
                    300
                     
                    l
                    b
                    s
                    .
                     
                    *
                    
                        
                            454
                             
                            g
                        
                        
                            1
                            l
                            b
                        
                    
                    *
                    
                        
                            1
                            k
                            g
                        
                        
                            1000
                             
                            g
                        
                    
                    *
                    
                        
                            10
                             
                            m
                            g
                             
                            L
                            A
                            G
                            3
                        
                        
                            1
                             
                            k
                            g
                        
                    
                    =
                    1362
                     
                    m
                    g
                     
                    L
                    A
                    G
                    3
                
            
These values are within the claimed limitation of being between 20 mg-1500 mg. As discussed above it would be obvious to administer this dose every two weeks. (See [0291]).
Claim 256 is rejected under 35 U.S.C. 103 as being unpatentable over US10836824 herein referred to as US’824 in view of US20150073129 herein referred to as US’129 and in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva as applied to claim 255 above, and further in view of NCT01968109.
	As discussed above US’129 and Silva teach the method of claim 255 which claim 256 relies upon. This combination of sources does not mention treatment of the specific species of NSCLC (non-small cell lung cancer). 
	NCT01968109 teaches a phase 1 dose escalation and cohort expansion study of the safety, tolerability, and efficacy of anti-LAG-3 monoclonal antibody (BMS-986016) administered alone and in combination with anti-PD-1 monoclonal antibody (nivolumab, BMS-936558) in advanced solid tumors. The inclusion criteria of NCT01968109 included subjects with cervical, ovarian, bladder, colorectal cancer (CRC), head and neck, gastric, hepatocellular, melanoma, NSCLC, and renal cancers. 
	Given the prior art it would be obvious for a persona having ordinary skill in the art before the filing date to treat NSCLC with a an anti-LAG3 antibody, such as the claimed antibody. One would be motivated to do so because it has been suggested by NCT01968109 that this could be used to treat NSCLC. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US10836824

Claims 22 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 8-10 of U.S. Patent No. 10836824 in view of US20150073129 herein referred to as US’129 and further in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva. 
Claims 22 and 55 of the instant application refer to a claimed antibody with a HC structure SEQ ID NO: 21 and a LC structure SEQ ID NO:22. Claim 55 further limits that the antibody must be in a composition with a pharmaceutically acceptable carrier. Patented claims 2 and 10 refer to a LAG3 binding agent that comprises a VL region with patented sequence SEQ ID NO: 88 and a VH with patented sequence SEQ ID NO:182. Patented claim 10 further limits that the patented agent must be in a composition with a pharmaceutically acceptable carrier. These claims address the similar scopes as it is disclosed that the patented agent can be an antibody. (See US’824 “Detailed Description of the Invention” 1st parag). Both claim sets teach that these antibody structures can be with pharmaceutical acceptable carrier.  US’824 also teaches that these patented antibodies can have an IgG4 structure as denoted by patented claim 5. (See also col. 11 line 57-col. 12 line 2). While the VHs and VLs of the antibodies match between the patent and the claimed invention, the claimed invention has extra constant regions outside of the variable regions that have not been described by the patent. (See below sequence pile up). 
US’129 relates to a combination therapy involving anti- human CSF-1R antibodies with anti-human PD-L1 antibodies. US’129 teaches these constant regions in SEQ ID NOs: 61 and 57 for the heavy chain and light chain respectively. As such the sequence pile ups below show the heavy chain (first pile up with 420 AA) and the light chain (second in order with 219 AAs) of the claimed invention versus that of US’129 and US’824 (patent). 
Heavy Chain
US10836824         EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
Claimed            EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSS------	114
Claimed            SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSSASTKGP	120
US20150073129      ------------------------------------------------------ASTKGP	6
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	180
US20150073129      SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	66
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	240
US20150073129      SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	126
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	300
US20150073129      PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	186
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	360
US20150073129      TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	246
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	420
US20150073129      CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	306
                                                                               

US10836824         ---------------------	114
Claimed            VMHEALHNHYTQKSLSLSLGK	441
US20150073129      VMHEALHNHYTQKSLSLSLGK	327


Light Chain
US10836824         DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
Claimed            DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRT------	114
Claimed            SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRTVAAPSV	120
US20150073129      ----------------------------------------------------RTVAAPSV	8
                                                                       **      

US10836824         ------------------------------------------------------------	114
Claimed            FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	180
US20150073129      FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	68
                                                                               

US10836824         ---------------------------------------	114
Claimed            SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	219
US20150073129      SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	107


US’129 teaches that SEQ ID NO: 61, the sequence used in the pile up, is a human heavy chain constant region. (See US’129 [0226]). US’129 teaches that SEQ ID NO: 61 has been modified from a human IgG4 subclass constant region with a mutation at S228P. (See US’129 [0226]). While US’129 does teach these the constant regions of these sequences, US’139 does not teach motivation for a person having ordinary skill to choose these sequences over other alternatives. 
	Silva teaches that S228P mutation prevents in vivo and in vitro IgG4 Fab-arm exchange. (See title). Silva teaches that human immunoglobulin G isotype 4 (IgG4) antibodies (Abs) are potential candidates for immunotherapy when reduced effector functions are desirable. (See abstract). Silva teaches that IgG4 Abs are able to undergo a process known as Fab arm exchange which results in functionally monovalent, bispecific antibodies with unknown specificity and potentially reduced therapeutic efficacy. (See abstract). Silva teaches that IgG4 are described as inactive isotypes as the bind poorly to effector molecules. Silva concludes that this mutation in the core-hinge region alone is sufficient to prevent Fab arm exchange to below the limits of detection of an assay (developed by Silva et al) under all conditions investigated. 
	Thus, given the prior art it would be obvious for a person having ordinary skill in the art to take the patented invention of US’824 with a mutant IgG4 heavy chain constant region and a human light chain constant region. One would be motivated to do so because US’824 teaches that the LAG3 antibody can be an IgG4 antibody claim 5. Silva in combination with US’129 teach the structure of a mutant IgG4 constant region modified that may result in better therapeutic efficacy than that of a fully human IgG4 constant region due to Fab arm exchange. US’129 teaches a human light chain constant region. 
Claims 66, 69, 100-102, 104, 255-256, and 259 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 10836824 in view of US20150073129 herein referred to as US’129, in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva and in view of NCT01968109 herein referred to as BMS clinical trial.
As discussed above in the previous double patenting rejection, US’824, US’129, and Silva teach the base composition of the claim set. This combination of references is silent to a method of treating cancer by administering the claimed LAG3 antibody. 
The BMS clinical trial teaches a proposed treatment of solid tumors using an anti-LAG-3 antibody with and without an anti-PD-1 antibody. The BMS clinical trial teaches use of BMS-986016 which is an anti-LAG3 antibody with/without the combination of BMS-936558 which is an anti-PD-1 antibody also known as nivolumab or MDX-1106. Part of the secondary outcomes of the trial are to observe best overall response, objective response rate, disease control rate, duration of response and progression-free survival which are all therapeutic objectives. (See “Secondary Outcome Measures” numbers 18-22). The inclusion criteria of the BMS clinical trial include patients afflicted by several types of cancer including that of non-small cell lung cancer (NSCLC). 
Given the prior art, it would be obvious to one having ordinary skill in the art before the filing date to take the patented antibody of US’824 and use it in a method of treating cancer with or without an anti-PD-1 antibody. It has been shown in a preceding clinical trial, the BMS clinical trial, that this combination already has been or will be done. It would be obvious to substitute one known antibody with a known function with another antibody with the same function. 
Regarding claim 66 and 255, the BMS clinical trial teaches a treatment of cancer with an anti-LAG3 antibody. US’824 teaches the anti-LAG-3 antibody and pharmaceutical compositions thereof. 
Regarding claim 69, and 256, the BMS clinical trial teaches that anti-LAG3 antibodies can be of use in a treatment of NSCLC. 
Regarding claims 100-102, 104, and 259, the BMS clinical trial teaches that an anti-LAG-3 antibody can be combined with an anti-PD-1 antibody like nivolumab. 

17/074269

Claims 22, 55, 66, 69, 100-102, 104, 255-256, and 259 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-58 of copending Application No. 17/074269 in view of US20150073129 herein referred to as US’129 and in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva.
17/071269 is a continuation off of the previous double patenting rejection source of US10836824 (US’824). Thus, the sequences found in 17/074269 are the same sequences found in US’824. As discussed above, SEQ ID NOs: 88 and 182 of the patented invention of US’824 are the VH and VL of the HC and LC of the claimed antibody. 
The copending claims teach a method of treating a cancer in a human comprising administering a LAG3 binding antibody of different embodiments: comprising the CDR regions of SEQ ID NOs: 88 and 182 or the VH and VL of SEQ ID NOs: 88 and 182. These embodiments of the claims are further narrowed to specifically treat lung cancer, colon cancer, or melanoma and can contain the embodiment where an additional agent is added that can be an anti-PD-1 antibody or an anti-TIM-3 antibody. As discussed above SEQ ID NOs: 88 and 182 are not the same as the claimed HC and LC and while the claimed HC and LC are species of genus of antibodies that can comprises these CDR regions or variable regions it does not necessitate the embodiment of the claimed invention. 
US’129 teaches a combination therapy of antibodies against human CSF-1R and PD1. (See title). US’129 teach of the human light chain constant regions (US’129 SEQ ID NO:57) and heavy chain constant regions (US’129 SEQ ID NO: 61). (See [0226] and [0229]). It is noted that, US’129 teaches that the heavy chain constant region a modified IgG4 heavy constant region that has a mutation of S228P. (See [0226]). The following sequence pile ups demonstrate the claimed HC and LC versus the sequences in the prior art. The sequences used in US10836824 are also present as SEQ ID NOs: 88 (VL) and 182 (VH) in 17/074269.
Heavy Chain
US10836824         EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
Claimed            EVQLVQSGAEVKKPGATVKISCKASGFSIKDDYIHWVQQAPGKGLEWMGWIDAMNDDSQY	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSS------	114
Claimed            SSKFQGRVTITVDTSTNTAYMKLSSLRSEDTAVYYCTYAFGGYWGQGTTVTVSSASTKGP	120
US20150073129      ------------------------------------------------------ASTKGP	6
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	180
US20150073129      SVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLS	66
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	240
US20150073129      SVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPK	126
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	300
US20150073129      PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL	186
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	360
US20150073129      TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT	246
                                                                               

US10836824         ------------------------------------------------------------	114
Claimed            CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	420
US20150073129      CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCS	306
                                                                               

US10836824         ---------------------	114
Claimed            VMHEALHNHYTQKSLSLSLGK	441
US20150073129      VMHEALHNHYTQKSLSLSLGK	327


Light Chain
US10836824         DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
Claimed            DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSDSNTYLHWYLQKPGQSPQLLIYLVSNRF	60
US20150073129      ------------------------------------------------------------	0
                                                                               

US10836824         SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRT------	114
Claimed            SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYFCGQSTHVPYAFGGGTKVEIKRTVAAPSV	120
US20150073129      ----------------------------------------------------RTVAAPSV	8
                                                                       **      

US10836824         ------------------------------------------------------------	114
Claimed            FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	180
US20150073129      FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL	68
                                                                               

US10836824         ---------------------------------------	114
Claimed            SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	219
US20150073129      SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC	107


While US’129 teaches these sequences, US’129 does not teach motivation of why one having ordinary skill in the art would select this specific mutant heavy chain constant region out of many alternatives in the art. 
	Silva teaches that S228P mutation prevents in vivo and in vitro IgG4 Fab-arm exchange. (See title). Silva teaches that human immunoglobulin G isotype 4 (IgG4) antibodies (Abs) are potential candidates for immunotherapy when reduced effector functions are desirable. (See abstract). Silva teaches that IgG4 Abs are able to undergo a process known as Fab arm exchange which results in functionally monovalent, bispecific antibodies with unknown specificity and potentially reduced therapeutic efficacy. (See abstract). Silva concludes that this mutation in the core-hinge region alone is sufficient to prevent Fab arm exchange to below the limits of detection of an assay (developed by Silva et al) under all conditions investigated.
Given the prior art it would be obvious to a person having ordinary skill in the art to combine these sequences together to arrive at the claimed antibody structure. The copending claims teach that the LAG3 antibody can be used in the treatment of cancer, the antibody structure can be an IgG4 subtype, and can comprise the claimed VL and VH regions. One would be motivated to take the constant region sequences of US’129 because Silva teaches that specifically in IgG4 there is potential for reduce therapeutic efficacy because of Fab arm exchange and having the mutant heavy chain constant region with the S228P mutation prevents this Fab arm exchange. One would be motivated to choose the IgG4 subtype over other subtypes because Silva teaches that IgG4 bind poorly to effector molecules which results in in relatively low effector function induction. (See Silva 1st parag. after abstract).
Regarding instant claim 22, copending claims 43, 48, 53, and 57 teaches a LAG3 binding antibody that comprises the CDR regions of SEQ ID NOs: 88 and 182 or the entirety of the sequence in VL and VH embodiments. As discussed above in the double patenting rejection of US’824, the instant claimed sequences are a more specific in scope than the broader patented claims and also that of the copending claims. It would be obvious to arrive at such antibodies as discussed above using the works of US’129 and Silva. 
Regarding instant claims 55, 66 and 255, the copending claims 43, 48, 53, and 57 teach a method of treating cancer in a human that comprises the antibody structure within the same scope of the copending claims. “A method of treating cancer in a human” implies that the antibody is in a composition for suitable administration which would further imply a pharmaceutical composition. 
Regarding instant claim 69, the instant claimed embodiment of XIV contains similar overlap with copending claims 49, 53 and 57. For example copending claims mention lung cancer, colon cancer or melanoma as a claimed embodiment. These copending claims directly read on instant claim 69’s XIV embodiment where the cancer can be colon cancer, lung cancer, or melanoma. 
Regarding instant claims 100-102, 104 and 259, copending claims 45-46, 54-55, and 58-59 directly read on these claims. The copending embodiments require an additional pharmaceutical component to be added to copending claimed methods (claim 100) which are immunotherapies (Claim 101) in the form of common immune checkpoint inhibitors (claim 102) for against PD-1 and against TIM-3 (claim 104). 
This is a provisional nonstatutory double patenting rejection.
Claim 256 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-44, 48-49, 53 and 57 of copending Application No. 17/074269 in view of US20150073129 herein referred to as US’129, in view of Silva et al. The S228P Mutation Prevents in Vivo and in Vitro IgG4 Fab-arm Exchange as Demonstrated using a Combination of Novel Quantitative Immunoassays and Physiological Matrix Preparation. THE JOURNAL OF BIOLOGICAL CHEMISTRY (2015) 290(9):5462–5469 herein referred to as Silva and in view of NCT01968109 herein referred to as BMS clinical trial.
As discussed above the copending claims discuss a method of treating cancer using a copending claimed antibody within the scope of the instant claimed antibody. While the scope of the copending claims are further limited to lung cancer in copending claims 53 and 57, this does not necessitate this method on NSCLC. 
The BMS clinical trial discusses a method of using an anti-LAG3 antibody with or without an anti-PD-1 antibody for the treatment of NSCLC. 
Given the prior art, it would be obvious to treat NSCLC in a method of treating lung cancer comprising an anti-LAG3 antibody as it has been shown in the in prior art in the BMS clinical trial. 
This is a provisional nonstatutory double patenting rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647